          Case 1:20-cv-03822-PKC Document 5 Filed 06/16/20 Page 1 of 1




June 16, 2020

Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    Flanagan v. Grocery Delivery E-Services USA Inc. (1:20-cv-3822-PKC)

Dear Judge Castel,

We represent Plaintiff, Annie Flanagan, in the above in-captioned case. The parties have reached
a settlement in principle and respectfully request that this Court administratively dismiss the
action with leave to reopen the case in thirty (30) days from today’s date if the parties have not
submitted their final notice of dismissal by such time.

The Court’s consideration is much appreciated.


                                                     Respectfully submitted,

                                                     /s/Richard Liebowitz
                                                     Richard P. Liebowitz

                                                     Counsel for Plaintiff Annie Flanagan
